 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72Bourne Manor Extended Health Care Facility and Teamsters, Chauffeurs, Warehousemen & Help-ers of America, Local 59, International Brother-hood of Teamsters, AFLŒCIO and Nancy-Anne Bjorkman.  Cases 1ŒCAŒ36936 and 1ŒCAŒ36993 September 15, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On June 26, 2000, Administrative Law Judge Wallace H. Nations issued the attached decision.  The Respondent filed exceptions, a supporting brief, an answering brief, and a reply brief.  The General Counsel filed cross-exceptions and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified2 and set forth in full below.3                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   In affirming the judge™s credibility findings with respect to the tes-timony of Respondent™s former administrator, Garrett Driscoll, we find it unnecessary to rely on the judge™s statement that the razors Driscoll showed to employee Nancy Bjorkman on January 7, 1999, were not the same ones given to Driscoll by Donald Bjorkman on September 8, 1998. In his recitation of the facts of this case, the judge stated that ﬁ[n]o collective-bargaining agreement had been reached as of the date of hearing.ﬂ  The judge sustained an objection to strike testimony regard-ing whether the parties have reached an agreement.  Because the judge does not rely on the absence of a contract in his legal analysis, we find that his reference to facts stricken from the record was harmless error. In adopting the judge™s decision, Member Hurtgen does not rely on remarks protected by Sec. 8(c) as evidence of animus.  See his dissent in Ross Stores, 329 NLRB 573, 578 (1999). 2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997). 3 In his decision, the judge concluded that the Respondent violated Sec. 8(a)(3) and (1) of the Act by suspending and discharging Nancy Bjorkman, finding that the reasons the Respondent asserted for disci-plining her were pretextual.  In accordance with Board precedent, e.g., Sterling Sugars, 261 NLRB 472 (1982), the judge™s recommended Order requires the Respondent to remove from its files any reference to the unlawful suspension and discharge.  Nevertheless, in his cross-exceptions, the General Counsel contends that the judge™s recom-mended Order should be modified to require explicitly that the Respon-dent remove from its files any reference to the reasons it asserted for suspending and discharging Bjorkman.  Because we find that the judge has already provided the General Counsel the relief he seeks, it is un-necessary to modify the judge™s recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, Bourne Manor Extended Health Care Facil-ity, Bourne, Massachusetts, its officers, agents, succes-sors, and assigns, shall  1. Cease and desist from (a) Suspending, discharging, or otherwise disciplining employees for engaging in union or other protected con-certed activities. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guaranteed by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days of this Order, offer Nancy Bjork-man full reinstatement to her former job or, if that job no longer exists, to a substantially equivalent position, with-out prejudice to her seniority or any other rights or privi-leges previously enjoyed. (b) Make Nancy Bjorkman whole for any loss of earn-ings and other benefits suffered as a result of the dis-crimination against her in the manner set forth in the remedy section of this decision. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful suspension and discharge of Nancy Bjorkman, and within 3 days thereafter notify her in writing that this has been done and that the suspension and discharge will not be used against her in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records, including an electronic copy of such re-cords if stored in electronic form, necessary or useful in analyzing the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Bourne, Massachusetts, copies of the at-tached notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region 1, after being signed by the Respondent™s authorized  4 If this Order is enforced by a Judgment of the United States Court of Appeals, the words in the notice reading ﬁPosted by Order of the National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 332 NLRB No. 11  BOURNE MANOR EXTENDED HEALTH CARE FACILITY 73representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since January 7, 1999. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT suspend, discharge, or otherwise dis-cipline Nancy Bjorkman or any of you for engaging in union or other protected concerted activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Nancy Bjorkman full reinstatement to her former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to her seniority or any other rights or privileges previously en-joyed. WE WILL make Nancy Bjorkman whole for any loss of earnings and other benefits resulting from her suspen-sion and discharge, less any net interim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlawful suspension and discharge of Nancy Bjork-man, and WE WILL, within 3 days thereafter, notify her in writing that this has been done and that the suspension and discharge will not be used against her in any way.  BOURNE MANOR EXTENDED HEALTH CARE FACILITY  Linda Harris Crovella and William F. Grant, Esqs., for the General Counsel. David M. Mandel and Anthony D. Rozzotti, Esqs., of Boston, Massachusetts, for the Respondent. DECISION STATEMENT OF THE CASE WALLACE H. NATIONS, Administrative Law Judge. This case was tried in Boston, Massachusetts, on December 6Œ8, 1999. The charge in Case 1ŒCAŒ36936 was filed by Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local 59, International Brotherhood of Teamsters (the Union) on January 11, 1999, and the charge in Case 1ŒCAŒ36993 was filed by Nancy-Anne Bjorkman, an individual, on February 1, 1999.1 An order consolidating cases, consolidated complaint and no-tice of hearing (the complaint) was issued May 27, 1999. The complaint alleges that Bourne Manor Extended Health Care Facility (Bourne or Respondent) has engaged in conduct in violation of Section 8(a)(1) and (3) of the National Labor Rela-tions Act (the Act) by suspending and then discharging Nancy Bjorkman.  On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, a corporation, engages in the operation of a nursing home at its facility in Bourne, Massachusetts. The Re-spondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and a health care institution within the meaning of Sec-tion 2(14) of the Act. It further admits that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Respondent™s Alleged Unlawful Conduct At all material times, Respondent has operated a nursing home in Bourne, Massachusetts. It is one of several nursing homes owned by its parent corporation, Berkshire Health Care Systems. From April 1992 until April 1998, Bourne™s adminis-trator was Ken Persinko. From May 1998 until August 1999, Gary Driscoll served in that capacity. From August 1999 to present the administrator has been Thomas Lavallee. From                                                            1 All dates are in 1998 unless otherwise indicated. Nancy-Anne Bjorkman will hereinafter be referred to as Nancy Bjorkman.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 741989 until her suspension and discharge in January 1999, 
Charging Party Nancy Bjorkman 
was employed by Respondent 
as a certified nursing aide (CNA). Bjorkman initiated and was 

deeply involved in two organizing campaigns by the Union at 
the nursing home. The last campaign was successful and the 
Union was certified at the facility the summer of 1998.
2 There-after Bjorkman maintained her high profile as a union activist 

by participating as a member of the Union™s negotiating com-
mittee. On January 7, 1999, Re
spondent suspended Bjorkman 
and then on January 11, 1999, discharged Bjorkman for the 
alleged theft of two packages of
 disposable razors and for tak-
ing home and bringing back daily a bottle of sanitizer that was 

the property of Respondent. This was the only discipline 
Bjorkman was ever given duri
ng her years with Respondent. 
The General Counsel asserts that the alleged reason for dis-

charging her is pretextual and th
at she was fired in retaliation 
for her activities on behalf of the Union. I agree and will find 

that Respondent violated Section 8(a)(1) and (3) by its dis-
crimination toward Bjorkman. 
B. The Facts Behind Bjorkman™
s Suspension and Discharge 
1. Nancy Bjorkman is shown to be a good employee and a  
leading union activist 
Bjorkman was hired as a C
NA by Respondent in June 1989. 
She worked 40 hours a week on the night shift, from 11 p.m. to 

7 a.m. Beginning in 1996, she atte
mpted to get the Union in the 
facility as the repr
esentative of the CNAs. In 1996, she con-
tacted the Union and met with so
me of its representatives and 
secured authorization cards. She passed them out at work and 
the workers who signed cards returned them to the Union. Ul-
timately a petition was filed a
nd an election held, which was 
lost by the Union. Bjorkman instituted a new campaign in 1998 

and this one was successful for the Union. Respondent stipu-
lated that Bjorkman was a leading union proponent  in both 
campaigns and the Respondent was aware of her role in the 
organizing effort.  Bjorkman was an active member of the un-
ion negotiating team. Negotiations for an initial collective-
bargaining agreement began in August and Bjorkman attended 
five or six bargaining sessions before being fired in January 
1999. No collective-bargaining agreement had been reached as 

of the date of hearing. 
Respondent stipulated that Bjor
kman was regarded by it as a 
good dependable employee. She 
was named employee of the 
year in one of her years with Bourne. As noted earlier, Respon-

dent terminated Bjorkman allegedly for the theft from the facil-
ity of two packages of disposab
le razors and for taking to and 
from work a bottle of Res
pondent™s sanitizer, Purell.
3 Respon-dent learned of the alleged act of theft from Bjorkman™s es-
tranged husband, Donald Bjorkman. In February 1998, Nancy 
Bjorkman obtained a restraining order against her husband. 
This order was modified in mid-April to allow child visitation. 
Since obtaining the restraining 
order in February, Nancy Bjork-
                                                          
                                                           
2 The only unfair labor practices alleged in either campaign are those 
being litigated in this proceeding. 3 The Respondent™s employee handb
ook provides that theft or re-
moval of property from its facility is punishable by immediate termina-
tion. 
Bjorkman has lived in the family
 home with three of her four daughters and a granddaughter. D
onald Bjorkman has lived elsewhere.
4 Respondent stipulated th
at Nancy Bjorkman in-
formed it that she had a restra
ining order against her husband. 
On August 28, Bjorkman changed the locks at her house to 
prevent her husband from entering it. On that day, her husband 
did try to enter and was unsuc
cessful. He became angry and 
yelled at Bjorkman, telling her, ﬁI will get you for this.ﬂ
5 Don-ald Bjorkman was serious.  
2. Nancy Bjorkman and another 
employee are accused of theft 
by her husband and Respondent pu
rsues the accusation against 
Bjorkman, but not the ot
her accused employee 
Bourne™s then administrator, Driscoll, testified that on Au-
gust 28, Donald Bjorkman called 
him at his office. Bjorkman told him that his wife had changed the locks on their home and that their long-term marriage was going down the tubes. 
Bjorkman said he was going to get even with his wife and then 
accused her of stealing from the nursing home a long list of 
items over a long period of time. Bjorkman then accused Re-
spondent™s nursing supervisor, Mike Silva, of passing informa-
tion to the Union and letting uni
on representatives into Respon-
dent™s offices at night.6  He then accused his wife of stealing 
diet pills and giving them to fellow CNA Amy Cordoza. 
Bjorkman warned Driscoll not to call the local police because 
the brother of a friend of Bjorkman™s wife works for the police. 
In a subsequent conversation, D
onald Bjorkman told Driscoll 
that Bourne Manor nurse, Arlene
 Lima, was stealing items from 
the nursing home and reselling them to the public. In yet a later 
conversation Bjorkman accu
sed Lima of smoking pot.
  After concluding his conversat
ion with Bjorkman on August 28, Driscoll immediately called Jeff Stevens, the director of 
human resources for Respondent™s pa
rent corporation.  He testi-
fied that he realized that Na
ncy Bjorkman was a leading union 
activist and was worried about wh
ere his actions in response to 
Donald Bjorkman™s accusations would lead him. He told Ste-
vens what Donald Bjorkman had told him and was advised by 

Stevens to call Ken Persinko 
who had received a similar call 
from Donald Bjorkman a few years earlier. 
Driscoll then called Persinko an
d related at least the portion 
of the call from Bjorkman that related to Nancy Bjorkman. 
Driscoll testified that Persinko sa
id that Bjorkman had told him a similar tale in about 1994 and 
that Bjorkman had offered to 
provide proof. However, before they could meet, Bjorkman 
suffered a heart attack and Persi
nko never did meet with him.  
 4 There was an issue raised by Respondent about whether Donald 
Bjorkman lived in the family house until August 28, the restraining 
order notwithstanding. Nancy Bjorkman
 testified that this was not the 
case and that Donald Bjorkman had not lived in the house since the 
granting of the restraining order in
 February 1998. Donald Bjorkman 
did not testify. The only other evidence on this point is clear hearsay. I 
credit Nancy Bjorkman on this point. 
5 In October, Bjorkman had her hu
sband arrested for a violation of 
the restraining order. 
6 Driscoll evidently believed this accusation involving Silva, noting 
in his testimony that he had for 
some time suspected someone was 
going through files and using the office xerox machine without authori-

zation.  
 BOURNE MANOR EXTENDED HEALTH CARE FACILITY 75Persinko testified that about February 15, 1994, he received a memo from Bourne™s director of nursing. The memo stated that she had received a call from a Jim Gibson, who accused em-ployee Arlene Lima of stealing property from the facility and selling the property from her house. Persinko then called the local police reporting the call and asking if they could help get to the bottom of the accusation. According to Persinko, he was instructed to first do an internal investigation. Persinko received a call from Donald Bjorkman in May or June 1994. In this call, Bjorkman first identified himself as Jim Gibson, then revealed his true identity.7 Bjorkman told Persinko that his wife Nancy and another employee, Arlene Lima, were stealing toiletries from the facility and selling them. Bjorkman agreed to bring in samples of the stolen merchandise within a few days.  About 3 weeks then passed without Donald Bjorkman contacting Persinko. Persinko then learned that Donald Bjorkman had had a heart attack. Though he did not again speak with Donald Bjorkman, Persinko assumed that he did not bring in the alleg-edly stolen merchandise because of his health problems. At the the time of the February memo and the MayŒJune calls from Donald Bjorkman, Persinko instructed supervisors to look for any evidence of theft from the facility. At some point in this rough timeframe, a pillowcase full of Respondent™s toiletries was found hidden in a corner of Respondent™s storage room. Persinko then looked into installing a video camera in the stor-age room, but that course of action was too expensive. He in-quired of the person in charge of the storage room whether more toiletries than usual were being used, and that person was not sure. Nothing was ever developed that tied the sack of toi-letries to any employee. At some point during this period of accusations, Persinko spoke with the Respondent™s parent com-pany™s human resources director about the accusations. Persinko was told that without physical proof, he should not pursue the matter. Persinko did alert the supervisors to watch Nancy Bjorkman. When he followed up with them at a later point, they informed him they had not seen Bjorkman taking anything. Within a couple of days after talking with Persinko, Driscoll again spoke to Stevens, who advised that if some proof was forthcoming from Bjorkman,  to continue to pursue the accusa-tions. On the other hand, if Bjorkman could not provide evi-dence, Stevens advised Driscoll to drop the matter. Driscoll also spoke to the person in charge of inventory control for the facility and learned there was no way of telling if items were being stolen because of deficiencies in Respondent™s inventory control program. This was the extent of his ﬁinvestigationﬂ into the allegations of theft by employee Arlene Lima.  Driscoll said he looked into the matter of the alleged pill theft and determined that the facility did not have an inventory control procedure for the type of pills Bjorkman was alleged to be taking, so he immediately stopped investigating this allega-tion. Though he talked with supervisory personnel about how to investigate the matter, he did not ask any supervisor or em-ployee if they knew anything about Nancy Bjorkman stealing medication. This was the totality of his ﬁinvestigationﬂ into the alleged pill theft. In support of this unusual lack of interest in the allegations made against Bjorkman regarding pill theft and Lima regarding theft of many items, Driscoll said that he did not pursue the matter because Donald Bjorkman did not give him physical evidence supporting these allegations of theft. I cannot find in the record where Driscoll even asked Bjorkman to produce evidence supporting his allegations of theft by Lima. In any event, he asked no supervisor or employee if they knew anything about theft by Lima. He never confronted her about the allegations of theft.                                                                                                                      7 Donald Bjorkman also initially called himself Jim Gibson in his August 28 call to Driscoll. 3. Driscoll seeks evidence from Donald Bjorkman On September 7, Driscoll again spoke over the phone with Donald Bjorkman. Bjorkman reiterated his desire to get re-venge against his wife. Driscoll then told Bjorkman that he had to supply some physical evidence or Driscoll could not pursue the theft allegations. Bjorkman said he might be able to get some and they ended the conversation. (Emphasis added.) Donald Bjorkman called Driscoll the following day. Bjork-man said he had evidence for Driscoll in the form of razors. Driscoll told him to meet him at a parking lot in town and they did meet about half an hour later.  Driscoll did not take a wit-ness with him. According to Driscoll, Bjorkman gave him a plastic Wal-Mart bag containing two sealed 10 packs of dispos-able razors. Driscoll testified that Bjorkman said they came from his home. Driscoll, knowing that Bjorkman had been locked out of his home, testified that he assumed that Bjorkman acquired the razors before he left. On the other hand, in their conversation the previous day, Bjorkman did not say he had evidence, rather, he only indicated that he might be able to get some. He certainly did not say he was in possession of dispos-able razors that had come from the nursing home.  It would appear more likely that Donald Bjorkman acquired the razors after being told by Driscoll that he had to have physical evidence. Given the fact that he could not get into his house, it is more likely that he stole them from the nursing home himself. Donald Bjorkman was also an outpatient at a local hospital that used disposable razors identical to the ones used by Bourne and could have obtained them from this source. Driscoll left this meeting and returned to the nursing home. He testified that he went to the storage room and found that the razors supplied by Donald Bjorkman were identical to the ones used by Bourne.8 Driscoll admitted that they do not specify they are from Bourne Manor and could have come from some other source. In any event, the next day, Driscoll again spoke with Human Resources Director Stevens and told him what had happened. Stevens gave him instructions on how to proceed. Driscoll ar-ranged for Donald Bjorkman to come to the nursing home and be interviewed by Respondent™s attorney. Following this meet-ing, the attorney prepared an affidavit for Bjorkman™s signature and sent it to him for signing in late September. Bjorkman did not return the affidavit. In late November another copy of the  8 The razors involved in this proceeding are Gillette disposable ra-zors packaged in packs of 10. The packets have printed on them: ﬁNot for Retail Sale.ﬂ They also contain the wording: ﬁCatalogue No. 4471GM, Baxter, distributed by Baxter Health Care Corporation, Deer-field, Illinois.ﬂ    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76affidavit was sent to Bjorkman. According to Driscoll, this one 
was returned in the first week of January 1999 and he got a 
copy that week.
9 4. Driscoll finally confronts Nancy Bjorkman about the      
allegations of theft 
Driscoll testified that he did not want to confront Nancy 
Bjorkman with the allegations until he received the signed affi-
davit from Donald Bjorkman. Wit
hout the affidavit, he did not 
consider the razors evidence enough to proceed. Yet, contrary 
to his assertions, he decided in December that the matter had 
been dragging on too long and he finally confronted the ac-
cused.  On December 7, Bjorkman was called into Driscoll™ office. 
Driscoll informed her she was under investigation for theft. She 
expressed disbelief and he assu
red her he was serious. She in-
quired if her husband was behind th
e investigation and Driscoll 
said yes. Driscoll then asked 
her a series of questions and 
documented her answers. He asked if she had ever taken Re-
spondent™s property for her personal use and she answered no. 
He asked if she had ever take
n Respondent™ property from the 
nursing home to her residence. Sh
e answered that she had taken 
a bottle of a sanitizing product, Purell, explaining that it was 
not always available on her shift so she carried it with her. This 
product is used to clean aides™ hands and medical instruments 
between handling patients. To demonstrate what she was talk-
ing about, she reached into the bag in which she carried per-
sonal items and pulled out a bottle of the sanitizer.
10 Though Driscoll testified that he thought 
this was a serious matter, he did not ask her to show him the contents of her bag. He never 
asked to look in the bag. 
Driscoll then asked a series of
 questions to discover if she 
had taken home certain items he
 enumerated and she denied 
doing so. Last he asked if there was ever in her home any 
sealed bags of disposable Gillette razors labeled ﬁBaxter for 
institutional use.ﬂ  Bjorkman said there might have been as she 
buys disposable razors for herself and her daughters.
11 She 
denied taking any razors from the nursing home. The meeting 
ended with Bjorkman urging Dris
coll to continue the investiga-
tion by speaking with her coworkers. 
Bjorkman next met with Driscoll on December 10 after a un-
ion negotiating meeting. At this meeting Bjorkman recalls 

Driscoll calling her husband a ﬁcla
ss one actﬂ and noting that he 
                                                          
                                                           
9 Driscoll testified that he had a 
conversation with Bjorkman about 
the delay in signing the affidavit. Dr
iscoll testified that Bjorkman told 
him that his attorney had advised him not to sign it as he might suffer 
some unspecified economic harm as a result. As noted earlier, Donald 
Bjorkman did not testify. The signature on the affidavit may be Bjork-
man™s or it may not be. Comparing the signature on the affidavit with 
Bjorkman™s signature on official co
urt documents is not conclusive. 
Not one testified that they saw Bjor
kman sign the affidavit. I will ac-
cept the affidavit into ev
idence only for the purpo
ses of adding to the 
understanding of the testimony about it.
 I do not give credit to any of its 
contents and do not accept those contents as proven fact.   
10 In this bag Bjorkman had a calen
dar, cigarettes, a calculator, a 
medical dictionary, coffee, a gate 
belt, hand lotion, pencils, and other 
personal items.  
11 Bjorkman testified that she buys
 packs of Gillette disposable ra-
zors for about a dollar to a dollar a
nd a quarter at local discount stores. 
believed him about the allegations of theft. Driscoll also noted 
that her husband was out for revenge.
12  Bjorkman had heard 
nothing from her coworkers about any investigation and she 
asked Driscoll when he was going to interview them.  Driscoll 
did not answer. At this meetin
g, Driscoll seized upon Bjork-man™s admission she takes Purell home between shifts. In re-
sponse to his questions, she related that the Purell stays in a bag 
in her car when not at work and is not used for personal rea-

sons. She indicated she did not al
ways take Purell with her and 
that she had been taking it with her for about a year. She denied 
ever keeping Purell at her home. She told him she had not dis-
cussed this practice with any supervisor. She indicated she did 
not have access to the area where Purell was stored. She agreed 
with Driscoll that she could have left the Purell in her locker at 
the nursing home, but noted that it was easier just to leave it in 
her bag. She again denied taking any other items away from the 
nursing home. Driscoll, on prompting, remembered he had asked the Re-spondent™s staff development coordinator about the Purell 
situation. This person told him that the product is stocked for 

the use of nurses and CNAs  to supplement hand washing, pri-
marily during the passing of m
eals and giving of medications. 
Driscoll was immediately struck by the thought that meals are 

not given on Bjorkman™s shift. He did find that Bjorkman was telling the truth about the central supply where Purell is kept 

being locked during her shift. Based on a note he made himself, 
he believed that Purell was availa
ble at nurse™s stations. Where 
he got this information is a myst
ery. He admitted he did not ask 
employees about the av
ailability of the product at the nurse™s 
stations. Bourne™s former nursi
ng supervisor, Michael Silva, 
inter alia, corroborated Bjorkman™s assertion that Purell was not 
always available on the units and 
if not on the unit, it would not be available to aides on the night shift. He also testified that it 
would have been useful to Bjorkman on her shift when dealing 
with patients. 
Driscoll testified that at this meeting he told Bjorkman that 
he had received from Donald Bjorkman razors that Nancy Bjorkman had allegedly stolen
. Nancy Bjorkman remembers 
this information being given at a meeting held on December 16.  

Regardless of which date is correct, Driscoll at some point 
around mid-December related the fact of the razors to Bjork-

man.  According to Driscoll, she again denied stealing the ra-
zors and told him to ask her husband where he got them.
13 On December 16, Driscoll again met with Bjorkman about 
the theft issue. She was accompanied on this date by Union 
Representatives Rick Fernandez and Tony Cruz.  Driscoll asked 
some questions and Bjorkman a
nd the representatives asked if 
he had spoken with any other workers about the allegations. 
They also noted that they be
lieved other employees had been 
accused of theft and wanted to know if they were also being 
investigated. The representatives asked for the names of the 
 12 Respondent™s counsel in his quest
ioning of Bjorkman indicated his 
doubt that Driscoll told her that he believed her husband. Driscoll him-
self testified that he did.  13 There is some dispute about whether certain things happened at 
the December 10 meeting, at the December 16 meeting, or at a meeting 

held January 7, 1999. I do not think it important as there is no real 
dispute that these things happened at one meeting or the other. 
 BOURNE MANOR EXTENDED HEALTH CARE FACILITY 77other accused employees, but Driscoll did not disclose them. Fernandez remembers Driscoll asking about the Purell matter and being told by Bjorkman that it did not leave her car and that she brings it back daily. Driscoll told them that he considered the credibility of Donald Bjorkman to be good, mentioning the razors. Fernandez told Driscoll that the same kind of razor blades, including the Baxter name, could be obtained at Tobey Hospital, a local mental hospital.  Fernandez or Cruz also asked Driscoll if Donald Bjorkman had been in Bourne Manor and Driscoll did not know. About the middle of December  Respondent received two letters from employees and a petition signed by 18 employees vouching for the honesty of Nancy Bjorkman.  As will be dis-cussed below, Driscoll did not want these. 5. Driscoll comes to the conclusion that Bjorkman should       be terminated During the first week of January 1999, Driscoll received the signed affidavit from Bjorkman.  Driscoll testified that on January 6, 1999, he sorted through what he knew and thought about  the Bjorkman situation and wrote his conclusions.  He wrote:  ﬁFACTS: l. D.B. no longer lives with N.B. who had the door locks changed to keep D.B. out of the house.14 2. N.B. has a restraining order out against D.B. 3. D.B. would like to extract some revenge from N.B. 4. D.B. informed Bourne Manor that N.B. had been stealing from the facility for years. 5. To back up his claim, D.B. delivered 2 bags of ra-zors that he alleged N.B. had stolen from Bourne Manor. 6. N.B. denies the allegations and claims that her hus-band is not stable and that he has concocted the allegations to get her into trouble and do her harm.  IF: D.B. has falsely accused N.B.  THEN: D.B. would have had to preplan his presentation of the physical evidence. This would entail: 1. Advance knowledge that we might require evidence. 2. Knowledge of the brand of razors used at the facil-ity. 3. Knowledge of the name of the distributor that pack-aged the razors. 4. The ability to then obtain the correct merchandise before I asked for the proof,  OR:  5. Accomplish the above within 24 hours of being asked for physical proof  HOWEVER:  I do not sense that either scenario is appropriate. Too much needed to fall in place. Having spoken to D.B. nu-merous times and having met with him on three separate occasions, I find myself questioning his ability to manage and carry out such a plan as well as his ability to maintain the physical drive necessary to complete the plan. For my part, a much more believable scenario would be for D.B. to float the allegation and back it up with more allegations, not with physical evidence.                                                            14 D.B. is Donald Bjorkman and N.B. is Nancy Bjorkman. Conversely, I find it credible to accept that his access to the physical evidence was made possible because the merchandise was in the home he shared with N.B. It is an explanation that fits the circumstances, the individual, and my best assessment of both.  AND SINCE:  N.B.™ s explanation, that  D.B. is not stable, D.B. is only out to cause N.B. trouble, And, maybe, D.B. bought the evidence at BJ™s or another store (the evidence in question is not sold through retail chan-nels.) Does not provide me with any substance with which to dis-credit the facts as presented by D.B.  CONSEQUENTLY:  Based on the information at hand, the physical evi-dence at hand, and my assessment of both as of this 6th day of January, 1999, it is my conclusion that N.B. has com-mitted, ‚Theft or removal of property from the facility premises.™ﬂ  As an observer of this trial, I believe that a scenario never crossing Driscoll™s mind seems even more likely. That is, Don-ald Bjorkman stole the razors from the nursing home. That would explain why he thought he could get evidence of theft without telling Driscoll what it would be until he had it. It would explain how he got the razors when he was admittedly locked out of Nancy Bjorkman™s house.  It would explain how he knew what kind of razor the nursing home used. It does not take a mastermind to walk into a nursing home that is without security and go to the storage room and walk away with two bags of razors which would fit easily into a pants pocket. For-mer Nursing Supervisor Silva testified that nonresidents were in the nursing home from time to time. These included relatives of the residents and employees. There was evidently no security prior to the time Bjorkman™s husband gave Driscoll the razors. Silva testified that the razors were kept in a utility room, which was unlocked. Donald Bjorkman™s daughter, who is employed by Bourne, offered evidence that he came to the nursing home on August 29 or 30. She spoke to him in the hallway near the dining room. Driscoll never asked the daughter or any other employee if they had seen Donald Bjorkman at the nursing home prior to his giving the razors to Driscoll. Driscoll assumes that Bjorkman took the razors when he moved out of Nancy Bjorkman™s. Even accepting arguendo that Donald Bjorkman was living at Nancy Bjorkman™s house up to August 28, there is no showing he knew the locks would be changed on that date. If he was living there, he was locked out without prior knowledge he would be locked out. Thus, he would not have left with a supply of toiletries on that date. I find the scenario that Donald Bjorkman stole the razors himself more likely.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78 I would also note that Driscoll™s written set of conclusions 
which led to Bjorkman™s termin
ation does not even mention the matter of  Purell. 
6. Driscoll suspends, then terminates Nancy Bjorkman 
On January 7, 1999, Driscoll summoned Bjorkman to his of-
fice. She took the two union representatives with her. At this 
meeting, Driscoll gave Bjorkman the affidavit purportedly 
given by her husband. The affidavit accuses Bjorkman of steal-
ing from the nursing home for 9 years. Specifically it accuses 
her of stealing bags of razors, 
cans of shaving cream, tubes of 
toothpaste, toothbrushes, and medi
cal lotions and salves such as 
Ben-Gay and Neosporin.
15 This theft was alleged to be regular. On a less regular basis, he accused her of stealing facecloths, 

towels, sheets and blankets, and nutritional drinks intended for 
patients. 
The affidavit continues with a representation that the hus-
band had given this information to Driscoll and had offered to 
bring proof of the theft. In that regard, the affidavit represents 
that the husband provided two seal
ed bags of razors that he 
alleged Bjorkman had brought home from Respondent™s facil-
ity. 
Bjorkman branded the affidavit as
 lies and denied the allega-
tions. Driscoll then showed her tw
o bags of razors, presumably 
the ones given him by her husband.
16  She denied taking them, 
and asked if he had spoken to coworkers. He named no co-worker to whom he had spoken. The union representative asked 
if other employees the husband had accused of theft were being 
investigated and Driscoll said no.  
At this meeting, Bjorkman pointed out to Driscoll that Don-
ald Bjorkman had not lived at he
r home since she got a restrain-
ing order in the spring of 1998.  She said there was court re-

cords of a break in by him in April 1998. She asked him to 
check with Social Security to see where they had been sending 
his disability checks. One of the Union representatives also 
noted that Donald Bjorkman had 
been a patient at Tobey hospi-
tal, which used the same kind of 
razors as Driscoll was showing 
them. Driscoll suspended Bjorkman
 without pay at the conclu-
sion of this meeting. He testifie
d he wanted to check out some 
things that were brought up at 
the meeting before terminating 
her. Driscoll testified that he thereafter called Donald Bjorkman™s 
landlady, who agreed with hi
s question suggesting August as the date Bjorkman moved into 
her apartment. He spoke again 
with Bjorkman who purportedly told him that he had been 
forced to leave his residence in February, but moved back in 
March and that fact was kept secret so he could collect a full 
disability check. Driscoll testified that he checked with the 
local court and could not find evidence of a break in April 
                                                          
                                                           
15 Bjorkman told Driscoll at this meeting that Ben-Gay is not used 
by the Respondent. He never bothe
red to check her assertion. 
16 In this regard, we have only Driscoll™s word that the bags he 
showed Nancy Bjorkman are the ones
 given him by Donald Bjorkman. 
There was no witness to the exchange and of course, Respondent did 
not call Donald Bjorkman as a witness. Curiously, the affidavit does 
not mention anything about the razors 
other than they are packages of 
Gillette disposable razors. It does not identify them as being supplied 
by a company called Baxter. 
1998. In this regard, General Counsel™s Exhibit 3, a copy of a 
restraining order in favor of 
Nancy Bjorkman against Donald 
Bjorkman reflects that he wa
s restrained from contact with 
Bjorkman on February 26, 1998, 
and that the order was modi-
fied on April 10, 1998. Thus, contrary to what Driscoll was told 
by the court, there was a court appearance in April 1998 by 
Nancy Bjorkman. At this time Driscoll also learned that 
Bjorkman had been arrested in October for violating the re-
straining order. 
Driscoll then checked with Tobey Hospital and learned that 
they indeed did carry the same razors.
17 He knew that Donald 
Bjorkman had been a patient at th
at hospital, but did not inquire 
of him whether he had been a patient there in August or Sep-
tember.  
Notwithstanding his discovery that identical razors were 
available to Donald Bjorkman at
 a hospital at which he was a 
patient, Driscoll terminated Nancy Bjorkman™s employment the 

next week. Incredulously, he te
stified that he thought Bjork-
man™s removal of Purell and dispos
able razors from the facility 
without authorization was an o
ffense of the same nature as 
patient abuse. He testified, t
hough having none of the physical 
evidence he so strongly gives credence to, that he believed 
Bjorkman was stealing other items
 as well, noting, without any 
supporting evidence, that the home had a longstanding theft 
problem. The only documented evidence of a theft problem has 
to do with theft of property from residents. 
The matter of the Purell will be addressed here. It is clear 
that Bjorkman was not taking the Purell for personal, nonwork-
related use. She was simply carryi
ng a bottle of the sanitizer to 
ensure she had it when she needed it at work. Though this prac-
tice is perhaps a technical viola
tion of Respondent™s rule, it 
certainly did not violate the spirit of or reason for the rule. It is 

clear that Respondent did not cons
ider this as theft or it would 
have terminated her immediat
ely on her admission that she 
carried the Purell away from the facility. Driscoll™s action, or 
inaction, following Bjorkman™s admission shows that the mat-
ter was actually of no real conc
ern to Respondent. He did verify 
that she was telling the truth in that she could not get Purell 

from the supply room in which it is 
kept as that room is locked at night. He made no effort to learn whether her supervisor 
knew she was taking the Purell in her bag, nor did he investi-
gate to determine whether this was a common occurrence 
among Bourne™s staff. I believe 
and find that matter of Purell was of no consequence and was me
rely used as a make weight 
to bolster Respondent™s theft case.  
C. Conclusions In Wright Line, 251 NLRB 1083 (1980), the Board an-
nounced the following causation test
 in all cases alleging viola-
tions of Section 8(a)(3) or violation of Section 8(a)(1) turning 

on employer motivation. First, 
the General Counsel must make 
a prima facie showing sufficient 
to support the inference that 
protected conduct was a ﬁmotivating factorﬂ in the employer™s 
 17 Driscoll then called some other local nursing homes to see if they 
carried the Baxter packaged razor. They did not. Though he knew the 
name of the distributor of the Baxt
er packaged razors, he did not call 
this distributor to ask what other 
entities in the area they supplied the 
razors to.  BOURNE MANOR EXTENDED HEALTH CARE FACILITY 79decision. Upon such a showing, the burden shifts to the em-ployer to demonstrate that the same action would have been taken even in the absence of the protected conduct. In Manno Electric, 321 NLRB 278, 280 at fn. 12 (1996), the Board re-stated the test as follows: The General Counsel has the burden to persuade that antiunion sentiment was a substantial or moti-vating factor in the challenged employer decision. The burden of persuasion then shifts to the employer to prove its affirma-tive defense that it would have taken the same action even if the employees had not engaged in protected activity. Counsel for the General Counsel has made such a prima fa-cie case and meets the burden of persuasion. We are not dealing here with a malcontent or problem employee. Nancy Bjorkman was a long time, well-respected employee of Respondent. She had never been disciplined and absolutely no problems with her job performance will be found in this record. When out of the blue, an honest employer receives allegations of theft by such an employee, the only rational response would be to sincerely hope that they are not true. That was not the response of Dris-coll. Of course, there is the matter of Nancy Bjorkman™s union activities. Respondent and more specifically, Driscoll were well aware that Nancy Bjorkman was the leading union supporter. Her activities on behalf of the Union were many and well known. Respondent stipulated that it was well aware that Bjorkman™s activity as a lead union proponent, an observer at the election, and an active member of the negotiating commit-tee up to the time of her discharge. She was also a ﬁthorn in the sideﬂ of Driscoll or ﬁa pain in the assﬂ to him for, inter alia, making him ﬁeat crowﬂ and write a letter admitting error in a newspaper interview shortly after the union election. Former Nurse Supervisor Silva testified that Driscoll had indicated that he considered  Bjorkman a thorn in his side. Though arguing with Silva™s use of words, Driscoll recounted the newspaper incident and allowed as he might have used the words ﬁpain in the assﬂ to Silva. Silva also testified and I credit that Driscoll was opposed to unionization. Silva characterized Driscoll™s feelings about the Union as disdain and arrogance. I believe the characterization to be accurate. Silva was working at Bourne on a per diem basis when Donald Bjorkman accused him of help-ing the Union by giving it information and providing access to the facility at night. Without any investigation, Driscoll had Silva barred from ever entering the facility again. As further evidence of its knowledge, Driscoll, who was new to the facility during the last month of the organizing campaign, repeatedly testified that he knew his discharge of such an active union proponent would wreak havoc in the facility. Certainly, Bjorkman™s union status was uppermost in Driscoll™s mind when he first heard the accusations from Donald Bjorkman, as the first person he called thereafter was Berkshire™s human resource director. Thus, it is undisputed that Bjorkman was heavily involved in union activity and such was well known to Respondent. The final element, whether Respondent was motivated by unlawful considerations, is the crux of this case. I believe Re-spondent conduct during its ﬁinvestigationﬂ of the allegations leveled against Nancy Bjorkman, established beyond doubt that the asserted reasons for Bjorkman™s discharge are purely pre-textual. ﬁThe failure to conduct a meaningful investigation or to give the employee an opportunity to explain has been regarded as an important indicia of discriminatory intent.ﬂ K & M Elec-tronics, 283 NLRB 279, 291 fn. 45 (1987). See also Electric South, Inc., 327 NLRB 270, 287 (1998); and New England Cold Storage & Warehouse Co., 326 NLRB 1471 (1998). I believe and find that the investigation conducted by Dris-coll was a total sham, and had as its purpose the sole goal of affording an excuse to rid the facility of Nancy Bjorkman. I do not believe her true guilt or innocence made any difference whatsoever in the decision to terminate her. The reasons for my belief and findings in this regard are many. First, Nancy Bjorkman was not the only employee accused of theft by Don-ald Bjorkman. Employee Arlene Lima was also implicated in wrongdoing. She was accused of stealing a laundry list of Re-spondent™s property and reselling these items. Yet Driscoll did virtually nothing to investigate Donald Bjorkman™s claims with respect to her. He noted that the Respondent™s inventory control procedures would not help determine if theft of the involved property was occurring. But that was true in Nancy Bjorkman™s case as well, and it did not stop him from pursuing allegations against her. Driscoll further claims he did not pursue allega-tions against Lima because he did not have any physical evi-dence, such as razors, to support the accusations. This is pat-ently absurd. First, if one is not offered such evidence without asking, one must ask to get such evidence. There is no showing that Donald Bjorkman was ever asked to provide evidence with respect to his allegations about Lima. Perhaps he got the razors from her.  Second, a standard form of investigation and one used by Respondent  in another employee theft case, is to ask supervi-sors and fellow employees if they have any knowledge about the allegations.  Though this technique was followed to secure evidence that led to the discharge of another employee accused of stealing Respondent™s property, Driscoll did not ask anyone about the allegations against Lima. Further, Respondent has been shown to confront and ask employees accused of theft about the accusations. In the fall of 1999, Respondent immedi-ately did just that when a nurse was accused by another nurse of stealing medication. The accused nurse admitted the theft and was terminated immediately.18 Driscoll did not call the police and report the allegations, even after receiving the ra-zors. The record shows that Respondent had called the police in other instances of suspected theft. This failure do to so is strange since  Driscoll compared the allegations against Nancy Bjorkman as equal to patient abuse, which is about the most serious charge than can be leveled against a health care pro-vider. Such patent disparity in the investigation of Bjorkman as opposed to Lima, and Driscoll™s refusal to even use Respon-dent™s commonly used forms of investigation into the Lima allegations,  is sufficient in my estimation to clearly demon-strate that unlawful motivation and animus were the moving                                                            18 Respondent™s food service supervisor reported to Persinko that a cook named Rogers was stealing food. Persinko had the supervisor question other employees and he came up with statements from those with knowledge of the thefts. Persinko testified that the normal way to do an investigation is to ask staff for their knowledge. Lavallee was notified by a nurse that another nurse was stealing medications. He immediately confronted her about this allegation and she admitted it.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80force behind Respondent™s inves
tigation of Nancy Bjorkman.  
ﬁBlatant disparity is sufficient 
to support a prima facie case of 
discrimination.ﬂ Dynabil Industries, 
330 NLRB 360, 363 (1999). Importantly, Lima, as 
opposed to Bjorkman, had no involvement with the union organizing campaign in 1998. 
Further, other evidence shows that Respondent was not try-
ing to truly investigate and get at the truth. Before terminating 
Nancy Bjorkman, Driscoll knew that Donald Bjorkman was out 
for revenge against his wife, had 
been a patient at an area men-
tal institution during the investiga
tion of Nancy™s alleged theft, 
and had been arrested in October for a violation of the restrain-
ing order against him. He, however, considered Donald Bjork-
man to be trustworthy, more trustworthy than Nancy and other 
longtime employees at the facility. He evidently did not find 
trustworthy the two longtime employees who wrote letters to 
management in support of Nancy Bjorkman and who un-
equivocaly stated they had neve
r seen her take Respondent™s 
property. He did not find trus
tworthy the 16 other employees 
who sent a petition to management vouching for the honesty of 
Nancy Bjorkman.
19 He did prepare, after the December 7 meet-
ing, a detailed and very rati
onal questionnaire for employees 
designed to learn what they kn
ew about employees taking Re-
spondent™s property without aut
horization. He chose however not to use it. His reasons
 for not using it were: 
 I did not [distribute it]. The information I was seeking, 
I think I pretty well received in the petitions that were 
signed and handed over to me. This would have been a 
duplicate [sic] of effort.  Th
ere™s only two things I could 
have had from this portion of the investigation, was proof 
from someone else in the facility that they actually saw 
Nancy removing merchandise fro
m the facility or, no. two, 
proof that she did not do that. 
And I did not feel, after put-
ting this together, because I had used this approach in the 
past in another situation, I 
didn™t feel that, after going 
through the work of putting this together, I did not feel 
that it was going to answer either of those questions for 
me, so I did not bother to take this step. 
 The only conclusion he could ha
ve rationally drawn from the 
petitions to which he makes refe
rence is that 
Nancy Bjorkman 
was honest and trustworthy. Driscoll evidently did not want to 
develop evidence to support that proposition. As he stated a 
little later in his testimony, ﬁRelative to that, [whether Bjork-
man took property from the facility], I had received these, the 
letters, the petitions
, and these are primar
ily all the long-term 
employees in the facility, who had worked here from night, 

from day, from evening, and it was pretty obvious in the papers 
that they were supporting, throu
gh this (letters and petitions), 
the fact that Nancy had not take
n anything out of the facility.ﬂ
 (Emphasis added.) Driscoll then testified that if 
all the employees at the nursing 
home were interviewed and each said that Nancy Bjorkman had 
not taken anything from the home, that would not have been 
proof that she did not do it. Instead he relied solely on the word 
of Donald Bjorkman. Driscoll also testified that the matter of 
                                                          
 19 See GC Exh. 7. Eighteen employ
ees signed the petition, but two of 
them were the writers of the letters noted above. 
the accusations against Bjorkman came up in a managers meet-

ing. The managers present expressed the concern that if Bjork-
man were terminated for theft, it
 would have a negative impact 
on the facility. They noted that Bjorkman was a good em-
ployee. None of the managers present gave any indication that 
they believed Bjorkman was ta
king the facility™s property with-
out authorization. Again, Donald
 Bjorkman™s trustworthiness is 
viewed by Driscoll as better than his own management. I view 
this entire portion of Driscoll™s 
testimony as clearly showing 
that he had only one goal in his so
-called investigation, to fire 
Bjorkman without any regard to the truth. 
Though the testimony discussed 
immediately above is, like 
the matter of disparity of treatment, sufficient in and of itself to 
prove unlawful motivation, there is more. Looking more care-
fully at whom Driscoll would ha
ve one believe he believed, 
there are far more questions than rational answers. Rather than 
give the benefit of the doubt to an exemplary 9-year employee, 
Driscoll chose to believe a ma
n who he implied was ﬁodd,ﬂ a 
drinker who lacked ambition, who ranted about revenge, and 

made bizarre new allegations against employees each time he 
spoke to Driscoll. Driscoll knew 
that Bjorkman had a restrain-
ing order against him and had viol
ated it. He discounted or did 
not believe some of the things Bjorkman told him. Yet he be-lieved him over Nancy Bjorkman 
and all of th
e longtime em-ployees who supported her on the issue of alleged theft.  
This leads me to the razors. By hearing™s end, my faith in 
Driscoll™s credibility was completely gone. I really no longer 
believe that the razors shown 
to Nancy Bjorkman in the Janu-
ary 7, 1999 meeting were even the one™s given Driscoll by 
Donald Bjorkman. At every turn, 
Driscoll refused to consider 
any other ﬁscenarioﬂ other than one in which Donald secured 

the razors from his home. As I have pointed out earlier, a 
stronger case can be made that Donald Bjorkman stole the ra-zors himself. He had the opport
unity and the motive. He was 
proven to be in the nursing home the week before he gave the 
razors to Driscoll. Driscoll knew he had been locked out of his 
house and admitted that this was probably done without Donald 
Bjorkman™s prior knowledge. In
 these circumstances, it is 
highly unlikely he got the razors from his house. Driscoll also 
completely failed to follow up 
and question Donald Bjorkman 
when he learned a local hospital at which Bjorkman had been a 

patient used the same razors as Respondent. As was the case with the unused questionnaire, he 
clearly did not want to know.  
Respondent evidently did not want me to learn the truth ei-
ther. It did not call Donald Bjorkman though he was the sole 
source of evidence adverse to Nancy Bjorkman. I draw an ad-
verse inference from its refusal to call him and subject him to 
interrogation about the matter of the razors and the allegations 
he made. See Avondale Industries, 329 NLRB 1065 (1999). I 
specifically draw the inference 
that Donald Bjorkman would 
have testified that he did not get the razors from Nancy Bjork-
man™s home, and she did not take them from Bourne. 
The General Counsel, for each and all of the reasons set forth 
above, has established not only 
a prima facie case of unlawful motivation, but also a compelli
ng one. Respondent has wholly 
failed to offer convincing proof that it would have suspended or 
terminated Bjorkman absent he
r protected activity and its ani-
mus toward that activity. To 
believe Respondent was acting 
 BOURNE MANOR EXTENDED HEALTH CARE FACILITY 81from lawful motivation, one must find that Driscoll had a good faith belief that Donald Bjorkman was telling the truth about his wife. Based on my assessment of Driscoll credibility alone, that is a lost cause. I do not believe Driscoll on any issue deal-ing with motivation behind the firing of Bjorkman. Based on the objective evidence in this record, Donald Bjorkman was the last person in the world a rational person would believe with respect to his wife. He was shown to have been receiving men-tal care, was the subject of a restraining order for spousal abuse, had been arrested for violating that order, and was a man con-sidered a drinker and odd by Driscoll. Yet Driscoll would have me believe that he believed Bjorkman over the word of Nancy Bjorkman and the host of fellow employees and managers who implored Driscoll to believe his good, honest employee. As set out in detail above, Driscoll ignored all evidence that proved  N. Bjorkman™s denial of theft, and ignored every avenue of investigation that might prove her right. All of Driscoll™s fail-ures in the investigatory process cast crushing doubt on Re-spondent™s asserted good-faith belief in Donald Bjorkman™s accusations. An assertion of good-faith belief will not be sup-ported when the respondent has failed to conduct a proper and complete investigation. See Fairfax Hospital, 310 NLRB 299, 301 (1993); Union-Tribune Publishing Co., 307 NLRB 25, 49-50 (1992); and Doctor™s Hospital of Staten Island, Inc., 325 NLRB 730 fn. 3 (1998). For all the reasons set above, I find that Respondent has vio-lated Section 8(a)(1) and (3) by suspending and terminating its employee Nancy Bjorkman. CONCLUSIONS OF LAW 1. Respondent Bourne Manor Extended Health Care Facility is an employer within the meaning of Section 2(2), (6), and (7) of the Act, and a health care institution within the meaning of Section 2(14) of the Act. 2. The Union is a labor organization within the meaning of Section 2(5) of the Act. 3. Respondent engaged in conduct in violation of Section 8(a)(1) and (3) of the Act by suspending and then terminating its employee Nancy Bjorkman for engaging in union or other protected concerted activities. 4. The unfair labor practices found to have been committed by Respondent are unfair labor practices affecting commerce within the meaning of Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and desist and to take certain affirmative action designed to effectu-ate the policies of the Act. The Respondent having discriminatorily suspended its em-ployee Nancy Bjorkman on January 7, 1999, and then dis-charged her on January 11, 1999, it must offer her reinstate-ment and make her whole for any loss of earnings and other benefits, computed on a quarterly basis from date of discharge to date of proper offer of reinstatement, less any net interim earnings, as prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987). The Respondent is further ordered to, within 14 days from the date of the Board™s Order, remove from its files any refer-ence to the unlawful suspension and discharge and notify Nancy Bjorkman in writing that this has been done and that the suspension and discharge will not be used against her in any way. [Recommended Order omitted from publication.]    